UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEREK RICHARDSON, a/k/a Weasel,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrance W. Boyle,
District Judge. (5:10-cr-00152-BO-1)


Submitted:   November 29, 2011            Decided:   December 6, 2011


Before WILKINSON and    GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, WALTER H. PARAMORE, III, P.C.,
Jacksonville, North Carolina, for Appellant.   Jennifer P. May-
Parker,   Assistant  United  States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In     accordance            with    a    written      plea    agreement,         Derek

Richardson pled guilty to possession with intent to distribute

five    grams       or    more     of       cocaine         base,    21    U.S.C.       § 841(a)(1)

(2006).       Richardson was sentenced to 210 months in prison.                                   He

now    appeals.           His    attorney          has       filed    a    brief     pursuant     to

Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating       that       there     are       no    meritorious            issues    for     appeal.

Richardson         has     filed       a     pro       se    supplemental          brief    raising

additional issues.              We affirm.



                                                   I

              Richardson contends in his pro se brief that his plea

was involuntary because the court failed to advise him at the

Fed. R. Crim. P. 11 hearing of the applicability of the Fair

Sentencing        Act     of    2010       (the    FSA).        Richardson         committed     the

offense on January 18, 2009, when the penalty for his offense

was    five    to    forty       years       in    prison.           The   FSA,     which    became

effective on August 3, 2010, lowered the penalty to “not more

than    twenty       years.”        21       U.S.C.A.         § 841(b)(1)(C)         (West      Supp.

2011).      Richardson believes that the court’s failure to inform

him    of   the     statutory       amendment           at    the     August      16,    2010   plea

proceeding rendered his plea involuntary.



                                                   2
          Because Richardson did not move in the district court

to withdraw his plea, we review the Rule 11 hearing for plain

error.   See United States v. Martinez, 277 F.3d 517, 525-26 (4th

Cir. 2002).     After carefully reviewing the transcript of the

Rule 11 hearing, we discern no such error.              We note that the

district court correctly advised Richardson that he was subject

to a term of imprisonment of five to forty years.              Under the

Savings Statute, 1 U.S.C. § 109 (2006), a defendant generally is

not entitled to “application of ameliorative criminal sentencing

laws repealing [or amending] harsher ones in force at the time

of the commission of the crime.”        See United States v. Bullard,

645 F.3d 237, 248 (4th Cir. 2011).         Thus, Richardson’s plea was

not rendered involuntary by the failure of the district court to

advise him about the FSA.

          Richardson also argues that his plea was involuntary

because the district court did not inquire about his claimed

attention deficit hyperactivity disorder (ADHD) or the impact of

his having only an eighth grade education on the voluntary and

knowing nature of his plea.        Richardson did not mention at the

hearing that he suffers from ADHD.         Further, the district court

substantially   complied    with    Rule    11,   and    Richardson   was

represented by counsel at the hearing.        We conclude that he has

not presented “credible evidence that his plea was not knowing



                                    3
or otherwise involuntary.”            See United States v. Ubakanma, 215
F.3d 421, 424 (4th Cir. 2000).



                                         II

               Both counsel in the Anders brief and Richardson in his

pro se brief contend that the 210-month sentence is unreasonable

because Richardson did not receive the benefit of the FSA.                          We

review    a    sentence     for   reasonableness,        applying       an   abuse-of-

discretion standard.          Gall v. United States, 552 U.S. 38, 51

(2007).         This    review     requires        consideration    of       both   the

procedural and substantive reasonableness of the sentence.                          Id.

We     first    determine     whether        the    district      court      correctly

calculated the defendant’s advisory Guidelines range, considered

the applicable 18 U.S.C.A. § 3553(a) (West Supp. 2011) factors,

analyzed       the     arguments      presented        by   the     parties,        and

sufficiently explained the selected sentence.                     United States v.

Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010).                    If the sentence is

free     of    procedural    error,     we    then     review     the     substantive

reasonableness of the sentence.              Id.

               Because Richardson did not raise his contention in the

district court, our review is for plain error.                     See id. at 577.

Even if the FSA applies retroactively to a defendant, such as

Richardson, whose offense occurred prior to the effective date

of the FSA, but who was sentenced after that date, Richardson

                                         4
cannot establish plain error: he was sentenced to 210 months in

prison — within the statutory range established by the FSA; his

advisory     Guidelines      range   under     both    pre-FSA     and        post-FSA

Guidelines is 210-262 months; and he was sentenced at the lowest

point of that range.

             We   conclude    that   the    210-month       sentence     is   neither

procedurally      nor   substantively       unreasonable.          The    sentence,

which falls within the properly calculated Guidelines range, is

presumptively reasonable, see United States v. Go, 517 F.3d 216,

218   (4th   Cir.   2008),     and   Richardson       has    not   rebutted      this

presumption.



                                       III

             Finally, Richardson claims in his pro se brief that

his attorney was ineffective.          To allow for adequate development

of the record, a defendant ordinarily must raise a claim of

ineffective assistance of counsel in a 28 U.S.C.A. § 2255 (West

Supp. 2011) motion unless ineffectiveness conclusively appears

on the face of the record.           See United States v. Richardson, 195
F.3d 192, 198 (4th Cir. 1999).              No such ineffectiveness appears

on the record.




                                        5
                                          IV

           In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                   We therefore

affirm.    This court requires that counsel inform his client, in

writing,   of    his   right     to    petition    the   Supreme    Court    of   the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy was served on the client.                      We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          6